Exhibit 10.5

 

FOURTH AMENDMENT
TO AMENDED AND RESTATED AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP
OF
JASPER COUNTY PROPERTIES, LTD.

This Fourth Amendment to Amended and Restated Agreement and Certificate of
Limited Partnership (the “Amendment”), dated for reference purposes only May 21,
2012, is entered into by and between Herbert B. Ivison, Jr., an individual (the
“General Partner”); Real Estate Associates Limited VII, a California limited
partnership (the “Withdrawing Limited Partner”); and H.I. Family, LLC, a
Mississippi limited liability company (the “Incoming Limited Partner”) (each of
the foregoing is hereinafter sometimes referred to as a “Party” and any two or
more, as the context requires, are hereinafter sometimes referred to as the
“Parties”), with reference to the following facts:

A.         Jasper County Properties, Ltd. (the “Partnership”), was formed as a
limited partnership under the laws of the State of Mississippi and is being
governed pursuant to an Amended and Restated Agreement and Certificate of
Limited Partnership, dated as of June 29, 1984, as amended by the First
Amendment to Amended and Restated Agreement and Certificate of Limited
Partnership, dated as of December 8, 1988, a Second Amendment to Amended and
Restated Agreement and Certificate of Limited Partnership, dated as of
January 4, 1989, and a Third Amendment to Amended and Restated Agreement and
Certificate of Limited Partnership, dated as of May 16, 2012 (collectively, the
“Partnership Agreement”).

B.         The Parties desire to enter into this Amendment to provide for, among
other things (i) the withdrawal of the Withdrawing Limited Partner from the
Partnership, (ii) the admission of the Incoming Limited Partner into the
Partnership and (iii) other amendments to the Partnership Agreement, as set
forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Partnership Agreement is hereby amended as follows:

1.                  Capitalized terms used herein have the same meanings as set
forth in the Partnership Agreement, unless specifically defined herein.

2.                  Effective as of the “Effective Date” (as that term is
hereinafter defined):

(a)               The Withdrawing Limited Partner withdraws from the Partnership
and acknowledges that it has no further interest therein and its entire Interest
in the Partnership, including, but not limited to, its right to and/or interests
in all Profits and Losses, Cash From Operations, Net Refinancing Cash, Cash from
Disposition or Partial Disposition and other Partnership distributions, other
Partnership funds and assets, and any reimbursements of expenses, repayments of
any loans made by the Withdrawing Limited Partner or any Affiliate to the
Partnership (the “LP Interest”), is transferred to the Incoming Limited Partner;

(b)               The Incoming Limited Partner is admitted into the Partnership
as the Limited Partner and the entire Interest of the Limited Partner shall be
allocated or distributed, as appropriate, to the Incoming Limited Partner, and
the Incoming Limited Partner agrees to assume and perform all of the obligations
of the Limited Partner under the Partnership Agreement, as hereby amended.

The “Effective Date” is the date the Withdrawing Limited Partner has received
the sum of $22,000.00 from the Incoming Limited Partner, which the Withdrawing
Limited Partner acknowledges shall be treated as a direct acquisition of its
Interest and in full satisfaction of all obligations and liabilities due the
Withdrawing Limited Partner in connection with or in any manner arising out of
the Partnership, the Project or any other assets owned by the Partnership.

3.                  Notwithstanding the withdrawal of the Withdrawing Limited
Partner, each of the other Partners hereby elects to continue the business of
the Partnership.

4.                  The address for the Limited Partner in Section 13.2.2 of the
Partnership Agreement is deleted in its entirety and replaced with the
following:

H.I. Family, LLC

P.O. Box 12980

Jackson, MS 39326

5.                  Notwithstanding the withdrawal of the Withdrawing Limited
Partner, the General Partner shall:

(a)               file on behalf of the Partnership for current fiscal year of
the Partnership a United States Partnership Return of Income and such other tax
returns and other documents from time to time as may be required by the federal
government or by any state or any subdivision thereof within the time(s)
prescribed by law for such filings;

(b)               deliver to the Withdrawing Limited Partner within forty-five
(45) days after the end of the current fiscal year of the Partnership such tax
information, including, without limitation, a copy of Schedule K-1, as shall be
reasonably necessary for inclusion by the Withdrawing Limited Partner in its
federal income tax returns and required state income tax and other tax returns;
and

(c)               deliver to the Withdrawing Limited Partner the audited
financial statement of the Partnership for the current fiscal year of the
Partnership as required pursuant to the terms of Section 11.7 of the Partnership
Agreement.

If the General Partner shall fail, for any reason, to prepare and/or deliver to
the Withdrawing Limited Partner any of returns or other information required by
this paragraph 5, the Withdrawing Limited Partner shall have the right to cause
such returns and other information prepared at the sole cost and expense of the
General Partner, plus an administrative fee payable to the Withdrawing Limited
Partner in an amount equal to fifteen percent (15%) of the actual out-of-pocket
costs incurred by the Withdrawing Limited Partner to have such returns and
information prepared. In furtherance of the foregoing, the Withdrawing Limited
Partner and its duly authorized representatives shall be given complete access
to all of the Partnership’s books of account for inspection and copying to the
extent necessary for the preparation of such returns and information.

6.                  Without limiting the generality of the provisions of
paragraph 5,

(a)               Within five (5) calendar days after the sending or the receipt
of any correspondence or communication relating to the Partnership to or from
the IRS which could affect the Withdrawing Limited Partner, the General Partner,
as “tax matters partner” (as that term is defined in the Code) of the
Partnership (the “Tax Matters Partner”) shall promptly forward to the
Withdrawing Limited Partner a photocopy of all such correspondence or
communication(s).

(b)               The Tax Matters Partner shall not, with respect to any matter
which could affect the Withdrawing Limited Partner, take any of the following
action without the prior written consent or approval of the Withdrawing Limited
Partner:

(i)                  Extend the statute of limitations for assessing or
computing any tax liability against the Partnership (or the amount or character
of any Partnership tax items);

(ii)                Settle any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

(iii)               File a request for an administrative adjustment with the IRS
at any time or file a petition for judicial review with respect to any such
request;

(iv)              Initiate or settle any judicial review or action concerning
the amount or character of any partnership tax item(s) (within the meaning of
Section 6231(a)(3) of the Code); or

(v)                Intervene in any action brought by any other Partner for
judicial review of a final adjustment.

(c)               In the event of any Partnership level proceeding instituted by
the IRS pursuant to Sections 6221 through 6233 of the Code which could affect
the Withdrawing Limited Partner, the Tax Matters Partner shall consult with the
Withdrawing Limited Partner regarding the nature and content of all action and
defense to be taken by the Partnership in response to such proceeding. The Tax
Matters Partner also shall consult with the Withdrawing Limited Partner
regarding the nature and content of any proceeding pursuant to Sections 6221
through 6233 of the Code instituted by or on behalf of the Partnership
(including the decision to institute proceedings, whether administrative or
judicial, and whether in response to a previous IRS proceeding against the
Partnership or otherwise).

7.                  As a material inducement to the Incoming Limited Partner
entering into this Amendment, the General Partner represents and warrants to the
Incoming Limited Partner:

(a)               The Partnership is a limited partnership duly organized,
validly existing and in good standing under the laws governing limited
partnerships, as adopted in the state of its formation.

(b)               The Partnership has taken all requisite action in order to
conduct lawfully its business in the state in which the Project is situated, and
is not qualified or licensed to do business and is not required to be so
qualified or licensed in any other jurisdiction.

(c)               The Partnership has the full power and authority to carry on
its business, including without limitation, to own, lease and operate the
Project.

8.                  As a material inducement to the Withdrawing Limited Partner
entering into this Amendment, the Incoming Limited Partner hereby represents and
warrants to the Withdrawing Limited Partner:

(a)               The Incoming Limited Partner has at all times been and
continues to be duly organized, validly existing and in good standing under the
laws governing limited liability companies, as adopted in the state of its
formation.

(b)               The execution and delivery of this Amendment by the Incoming
Limited Partner and the performance of the transactions contemplated herein have
been duly authorized by all requisite corporate and partnership proceedings.

(c)               Assuming the due and proper execution and delivery by the
Withdrawing Limited Partner, this Amendment is binding upon and enforceable
against the Incoming Limited Partner in accordance with its terms.

(d)               The Incoming Limited Partner has obtained all necessary
third-party consents to the transactions contemplated by this Amendment,
including, but not limited to, any required consent under a Mortgage or
Governmental Agreement.

(e)               No proceeding before any federal, state, municipal or other
governmental department, commission, board or agency is pending against the
Incoming Limited Partner or, to the knowledge of the Incoming Limited Partner,
threatened against either the Incoming Limited Partner pursuant to which an
unfavorable judgment would restrain, prohibit, invalidate, set aside, rescind,
prevent or make unlawful this Amendment or the transactions contemplated
hereunder, nor does the Incoming Limited Partner know of any reason to believe
any such proceeding will be instituted.

(f)                 The Incoming Limited Partner has incurred no obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Amendment.

(g)               The Incoming Limited Partner is aware of the restrictions on
transfer or encumbrance of the LP Interest under the Partnership Agreement, as
well as the transfer restrictions imposed by the Securities Act of 1933, as
amended, and applicable state securities laws (the “Securities Laws”).  The
Incoming Limited Partner is able to bear the economic risk of its investment in
the LP Interest, is aware that it must hold the LP Interest for an indefinite
period and that the LP Interest has not been registered under the applicable
Securities Laws and may not be sold or otherwise transferred unless permitted by
the terms of the Partnership Agreement and the LP Interest is registered, or an
exemption from the registration requirements is available with respect thereto,
under the Securities Laws.  The Incoming Limited Partner is acquiring the LP
Interest for its own account and not with a view to resell, transfer or
otherwise dispose thereof.

(h)               The Incoming Limited Partner is experienced in financial
transactions such as ownership of the Interest and understands the business and
operations of the Partnership and its ownership and operation of the Project. 
The Incoming Limited Partner has had an opportunity to ask questions about and
seek information about the Interest, the Partnership and the Project, and has
not relied upon any express or implied representations or warranties from the
Withdrawing Limited Partner with regard to the Interest, the Partnership or the
Project, except as expressly provided herein.

9.                  As a material inducement to the other Parties entering into
this Amendment, the Withdrawing Limited Partner hereby represents and warrants
hereby represents and warrants to the Incoming Limited Partner:

(a)               The Withdrawing Limited Partner is validly existing and in
good standing under the laws governing limited partnerships, as adopted in the
state of its formation.

(b)               The execution and delivery of this Amendment by the
Withdrawing Limited Partner and the performance of the transactions contemplated
herein have been duly authorized by all requisite corporate and partnership
proceedings.

(c)               Assuming the due and proper execution and delivery by the
Incoming Limited Partner, this Amendment is binding upon and enforceable against
the Withdrawing Limited Partner in accordance with its terms.

10.              The representations and warranties set forth above in
paragraphs 7, 8, and 9 are true and correct as of the Effective Date and shall
survive the withdrawal of the Withdrawing Limited Partner from and the admission
of the Incoming Limited Partner into the Partnership as herein contemplated.

11.              This Amendment may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement.

12.              Whenever herein the singular number is used, the same shall
include the plural where appropriate, and words of any gender shall include each
other gender where appropriate.

13.              The Parties shall execute and deliver such further instruments
and do such further acts and things as may be reasonably required to carry out
the intent and purposes of this Amendment.

14.              Notwithstanding anything contained herein or in the Partnership
Agreement to the contrary, the terms of this Amendment which are for the benefit
of the Withdrawing Limited Partner may not be terminated or modified except by a
written instrument signed by all of the parties to this Amendment.

Except as set forth above, all of the terms and provisions of the Partnership
Amendment remain unmodified and in full force and effect.

 

 

 

[Signatures on following page(s)]


IN WITNESS WHEREOF, this Amendment has been duly executed as of the Effective
Date.

GENERAL PARTNER:                                        /s/Herbert B. Ivison,
Jr.

HERBERT B. IVISON, JR.

INCOMING LIMITED PARTNER:                         H.I. FAMILY, LLC,

a Mississippi limited liability company

By  /s/Herbert B. Ivison

Name: Herbert B. Ivison

Title: Manager

WITHDRAWING LIMITED PARTNER:                REAL ESTATE ASSOCIATES LIMITED VII,

a California limited partnership

By   National Partnership Investments, LLC,

a California limited liability company,

its general partner

By   Bethesda Holdings I, LLC,

a Delaware limited liability company,

its member

By   AIMCO/Bethesda Holdings, Inc.,

a Delaware corporation,

its member

By  /s/John Bezzant

Name: John Bezzant

Title: Executive Vice President